DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 4/1/2022, the applicants have filed response: claims 1, 11, 12 and 19 have been amended.  Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 10 – 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin et al. (U.S. Publication 2016/0253193) (Tsirkin hereinafter) in view of Yang et al. (U.S. Publication 2021/0072927) (Yang hereinafter) and McRae (U.S. Publication 2011/0119669) (McRae hereinafter) in further view of Colbert et al. (U.S. Publication 2010/0023565) (Colbert hereinafter).
7.   	As per claim 1, Tsirkin teaches a system comprising:
(i) a processor [Processor 104, fig. 1], (ii) a host memory [Memory 106, fig. 1], (iii) a hypervisor [Hypervisor 108, fig. 1], (iv) a guest [Guest 122-1, 2, fig. 1], configured to:
receive a first file request; translate the first file request [“The trampoline page 204 typically has different access privileges than the guest pages 202. Specifically, the guest does not have write access to the trampoline page 204. The trampoline page is typically where the VMFUNC instruction is stored. For example, a method stored within the guest pages 202 may include an instruction to jump to code within the trampoline page. The VMFUNC instruction stored in the trampoline page is then executed. Then, the trampoline code includes instructions to call a method that is stored within the trusted page 220. The trusted code page 220 is a page that the guest only has access through use of the virtual machine function instructions,” ¶ 0033; instruction to access the VMFUNC instruction is mapped to file request and instructions to call a method that is stored within the trusted page 220 are mapped to translation]; and 
          provide access to a first file in the host memory identified in the first file request to the guest [“The trusted page 220 may include the instructions to copy data from the guest pages 202 to the privileged pages 212 or to copy data from the privileged pages 212 to the guest pages 202,” ¶ 0033; “The privileged pages 212 correspond to portions of memory to which the guest does not typically have access. A privileged page 212 may be a portion of hypervisor memory. Alternatively, a privileged page 212 may be a portion of guest memory for a different guest,” ¶ 0034].
Tsirkin does not explicitly disclose but Yang discloses a filesystem daemon [I/O service daemon 120, fig. 1], a storage controller, and (v) a first filesystem queue, add(ing) the translated first file request to a first filesystem queue, wherein the filesystem daemon is configured to: retrieve the translated first file request from the first filesystem queue [“FIG. 7 illustrates an embodiment of operations performed by the I/O service layer 125 to balance the selection of I/O requests from the virtual submission queues 126.sub.1, 126.sub.2 . . . 126.sub.m to add to the corresponding physical submission queues 132.sub.1, 132.sub.2 . . . 132.sub.n. The storage driver 130 may signal a physical controller 122; when an I/O request is added to a physical submission queue 132.sub.i to cause the physical controller 122.sub.i to retrieve I/O requests from the physical submission queue 132.sub.i.” ¶ 0037].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin and Yang available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin to include the capability of managing access to storage resources from multiple applications as taught by Yang, thereby providing a mechanism to enhance system efficiency by facilitating streamlined access to storage for multiple consumers [Yang ¶ 0003].
          Tsirkin and Yang do not explicitly disclose but McRae discloses wherein the filesystem daemon is outside a userspace of the guest [“Referring now to FIG. 1, a diagram of a HVFS 10 according to the present invention is shown. In the diagram, solid arrow lines represent the flow of file system requests such as reading from or writing to a file, listing the contents of a directory, etc. Dashed arrows represent the flow of storage device requests such as reading from or writing to a specific block of the storage device. As depicted, elements of the HVFS 10 comprise one or more of the following: HVFS manager 14, a set (i.e., at least one) of HVFS API interfaces 16, and a set of HVFS drivers 22A-N. As depicted, HVFS manager 14 and HVFS API interfaces 16 can be implemented within hypervisor block 12,” ¶ 0021; HVFS manager mapped to filesystem daemon running within a hypervisor outside of user space].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang and McRae available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin and Yang to include the capability of a hypervisor file system as taught by McRae, thereby providing a mechanism to enhance system efficiency, operability and portability via the ability to access resources across all virtual machines to provide common services while maintaining the majority of isolation [McRae ¶ 0003].
Tsirkin, Yang and McRae do not explicitly disclose but Colbert discloses wherein the hypervisor is configured to map a host memory address associated with the first file to a guest memory address in the guest prior to loading the first file into the host memory, and load the first file into the host memory in response to the guest attempting to access the guest memory address [“FIG. 2 illustrates virtual memory management and address mapping functions performed by the VMM 300 and other various components of a virtualized computer system. The guest OS 220 generates a guest OS page table 292. The guest OS page table 292 contains mappings from GVPNs (Guest Virtual Page Numbers) to GPPNs (Guest Physical Page Numbers). Suppose that a guest application 260 attempts to access a memory location having a first GVPN, and that the guest OS 220 has specified in the guest OS page table 292 that the first GVPN is backed by what it believes to be a "real," physical memory page having a first GPPN. The mapping from the first GVPN to the first GPPN is used by the virtual system hardware 201, and it is loaded into a VTLB (Virtual Translation Look-Aside Buffer) 294 which operates as a cache for the frequently accessed mappings from the GVPN to the GPPN,” ¶ 0028; “the swap file 420-1, 420-2, ... , 420-N is a flat file logically split up in fixed-size chunks. Each swap metadata 602-1, 602-2, ... , 602-N corresponds to one of the swap files 420-1, 420-2, ... , 420-N, respectively. Using this format, each swap metadata 602-1, 602-2. . . . . 602-N contains information about which locations in the corresponding one of the swap files 420-1, 420-2,..., 420-N are used or free. Also, mappings between each chunk (GPPN) of the VM's swapped memory and that chunk's location (swap location) in the swap file may be maintained in a separate data structure (not shown) such as a page table. However, nothing in the swap file 420-1, 420-2. . . . , 420-N itself indicates whether specific chunks in the swap file 420-1, 420-2, ... , 420-N are used or not. Thus, when live-migrating a VM 200-1, 200-1,..., 200-N, the source host sends the information in the swap metadata to the destination host before the destination host can open and use the swap file 420-1, 420-2, ... , 420-N,” ¶ 0053; sending/accessing swap metadata from source to destination prior to opening and using suggests mapping prior to loading].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang, McRae and Colbert available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin, Yang and McRae to include the capability of address mapping as taught by Colbert, thereby providing a mechanism to enhance system efficiency by facilitating direct access to physical memory pages.
8.    	As per claim 10, Tsirkin, Yang, McRae and Colbert teach the system of claim 1.  Tsirkin further teaches wherein one of the filesystem daemon and the hypervisor rejects a second file request to access a second file based on access permissions associated with the second file [“The hypervisor 108 provides sets of access privileges, referred to as "views," which define a virtual machine's privileges to the different pages. These views may define execution access, write access, and read access. A guest 122 is typically not given access to pages other than those associated with the GPA pages of the corresponding virtual machine 110. For example, a guest 122 is not given access to pages in host memory 106 that are mapped to hypervisor memory 124 or GPAs 118 of a different virtual machine. For example, virtual machine 110-1 has access to HPAs 120 that are mapped to GPAs 118-1, but not HPAs 120 that are mapped to GPAs 118-2. This is because GPAs 118-2 are associated with a different virtual machine 110-2.” ¶ 0029].
9.        As per claim 11, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.
10.    	As per claim 12, Tsirkin teaches a system comprising:
(i) a processor [Processor 104, fig. 1], (ii) a host memory [Memory 106, fig. 1], (iii) a hypervisor [Hypervisor 108, fig. 1], and (iv) a guest [Guest 122-1, 2, fig. 1], wherein the hypervisor is configured to:
receive a request to initialize a guest memory device in the guest, wherein the guest memory device is configured to provide access to files in the host memory to the guest [“FIG. 1 is a diagram showing illustrative system 100 of virtual machines 110 running on a host machine 102. According to the present example, a physical system, such as a host machine 102 uses a hypervisor 108 to manage multiple virtual machines 110. Each of the virtual machines 110 provides virtual resources, such as a virtual processor 112 and virtual memory (guest memory) 114 to a guest operating system 122,” ¶ 0019; “The hypervisor 108 provides sets of access privileges, referred to as "views," which define a virtual machine's privileges to the different pages. These views may define execution access, write access, and read access. A guest 122 is typically not given access to pages other than those associated with the GPA pages of the corresponding virtual machine 110. For example, a guest 122 is not given access to pages in host memory 106 that are mapped to hypervisor memory 124 or GPAs 118 of a different virtual machine. For example, virtual machine 110-1 has access to HPAs 120 that are mapped to GPAs 118-1, but not HPAs 120 that are mapped to GPAs 118-2. This is because GPAs 118-2 are associated with a different virtual machine 110-2.” ¶ 0029]; 
allocate device memory associated with the guest memory device [“The operating system may swap pages from working memory to longer term storage such as a non-volatile storage. The pages in host memory correspond to Host Physical Addresses (HPAs) 120. The HPAs 120 may be allocated for use by the host machine 102, the hypervisor 108, or one of the virtual machines 110,” ¶ 0021].
Tsirkin does not explicitly disclose but Yang discloses a filesystem daemon [I/O service daemon 120, fig. 1];
create a first plurality of queues and a different second plurality of queues in the device memory [“The I/O service layer 125 may then receive (at block 606) from the requesting application 116.sub.R, using the user space storage library 118.sub.i, a request to create a virtual submission/completion queue pair 126.sub.i/128.sub.i for a selected one of the virtual controllers 200.sub.s at an expected quality of service level,” ¶ 0033], wherein the filesystem daemon is configured to receive messages from both the first plurality of queues and the second plurality of queues [“The I/O service daemon 120 includes an I/O service layer 125 comprising a process to handle user space storage library 118.sub.i calls from the applications 116.sub.1, 116.sub.2 . . . 116.sub.n and to process I/O requests from the applications 116.sub.1, 116.sub.2 . . . 116.sub.n. The I/O service layer 125 configures virtual controllers 200.sub.1, 200.sub.2 . . . 200.sub.m in the user space 110 to represent groupings of the virtual namespaces (VNSIDs) 300.sub.1, 300.sub.2 . . . 300.sub.r, such as shown in virtual controller 200.sub.i. The I/O service layer 125 generates virtual submission queues 126.sub.1, 126.sub.2 . . . 126.sub.m the applications 116.sub.1, 116.sub.2 . . . 116.sub.n use to submit I/O requests to virtual namespaces in the virtual controllers 200.sub.1, 200.sub.2 . . . 200.sub.m to which the applications 116.sub.1, 116.sub.2 . . . 116.sub.n submitting the requests are assigned,” ¶ 0020]; and
initialize a storage controller in the guest associated with the guest memory device, wherein the storage controller is configured to receive messages from both the first plurality of queues and the second plurality of queues [“FIG. 7 illustrates an embodiment of operations performed by the I/O service layer 125 to balance the selection of I/O requests from the virtual submission queues 126.sub.1, 126.sub.2 . . . 126.sub.m to add to the corresponding physical submission queues 132.sub.1, 132.sub.2 . . . 132.sub.n. The storage driver 130 may signal a physical controller 122; when an I/O request is added to a physical submission queue 132.sub.i to cause the physical controller 122.sub.i to retrieve I/O requests from the physical submission queue 132.sub.i.” ¶ 0037].
          Tsirkin and Yang do not explicitly disclose but McRae discloses wherein the filesystem daemon is outside a userspace of the guest [“Referring now to FIG. 1, a diagram of a HVFS 10 according to the present invention is shown. In the diagram, solid arrow lines represent the flow of file system requests such as reading from or writing to a file, listing the contents of a directory, etc. Dashed arrows represent the flow of storage device requests such as reading from or writing to a specific block of the storage device. As depicted, elements of the HVFS 10 comprise one or more of the following: HVFS manager 14, a set (i.e., at least one) of HVFS API interfaces 16, and a set of HVFS drivers 22A-N. As depicted, HVFS manager 14 and HVFS API interfaces 16 can be implemented within hypervisor block 12,” ¶ 0021; HVFS manager mapped to filesystem daemon running within a hypervisor outside of user space].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang and McRae available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin and Yang to include the capability of a hypervisor file system as taught by McRae, thereby providing a mechanism to enhance system efficiency, operability and portability via the ability to access resources across all virtual machines to provide common services while maintaining the majority of isolation [McRae ¶ 0003].
Tsirkin, Yang and McRae do not explicitly disclose but Colbert discloses wherein the hypervisor is configured to map a host memory address associated with the first file to a guest memory address in the guest prior to loading the first file into the host memory, and load the first file into the host memory in response to the guest attempting to access the guest memory address [“FIG. 2 illustrates virtual memory management and address mapping functions performed by the VMM 300 and other various components of a virtualized computer system. The guest OS 220 generates a guest OS page table 292. The guest OS page table 292 contains mappings from GVPNs (Guest Virtual Page Numbers) to GPPNs (Guest Physical Page Numbers). Suppose that a guest application 260 attempts to access a memory location having a first GVPN, and that the guest OS 220 has specified in the guest OS page table 292 that the first GVPN is backed by what it believes to be a "real," physical memory page having a first GPPN. The mapping from the first GVPN to the first GPPN is used by the virtual system hardware 201, and it is loaded into a VTLB (Virtual Translation Look-Aside Buffer) 294 which operates as a cache for the frequently accessed mappings from the GVPN to the GPPN,” ¶ 0028; “the swap file 420-1, 420-2, ... , 420-N is a flat file logically split up in fixed-size chunks. Each swap metadata 602-1, 602-2, ... , 602-N corresponds to one of the swap files 420-1, 420-2, ... , 420-N, respectively. Using this format, each swap metadata 602-1, 602-2. . . . . 602-N contains information about which locations in the corresponding one of the swap files 420-1, 420-2,..., 420-N are used or free. Also, mappings between each chunk (GPPN) of the VM's swapped memory and that chunk's location (swap location) in the swap file may be maintained in a separate data structure (not shown) such as a page table. However, nothing in the swap file 420-1, 420-2. . . . , 420-N itself indicates whether specific chunks in the swap file 420-1, 420-2, ... , 420-N are used or not. Thus, when live-migrating a VM 200-1, 200-1,..., 200-N, the source host sends the information in the Swap metadata to the destination host before the destination host can open and use the Swap file 420-1, 420-2, ... , 420-N,” ¶ 0053].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang, McRae and Colbert available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin, Yang and McRae to include the capability of address mapping as taught by Colbert, thereby providing a mechanism to enhance system efficiency by facilitating direct access to physical memory pages.
11.    	As per claim 19, Tsirkin, Yang, McRae and Colbert teach the system of claim 12.  Colbert further teaches wherein the guest directly accesses the first file in the host memory via the guest memory address [“FIG. 2 illustrates virtual memory management and address mapping functions performed by the VMM 300 and other various components of a virtualized computer system. The guest OS 220 generates a guest OS page table 292. The guest OS page table 292 contains mappings from GVPNs (Guest Virtual Page Numbers) to GPPNs (Guest Physical Page Numbers). Suppose that a guest application 260 attempts to access a memory location having a first GVPN, and that the guest OS 220 has specified in the guest OS page table 292 that the first GVPN is backed by what it believes to be a "real," physical memory page having a first GPPN. The mapping from the first GVPN to the first GPPN is used by the virtual system hardware 201, and it is loaded into a VTLB (Virtual Translation Look-Aside Buffer) 294 which operates as a cache for the frequently accessed mappings from the GVPN to the GPPN,” ¶ 0028].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang, McRae and Colbert available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin, Yang and McRae to include the capability of address mapping as taught by Colbert, thereby providing a mechanism to enhance system efficiency by facilitating direct access to physical memory pages.
12.        As per claim 20, it is a system claim having similar limitations as cited in claim 10.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.
13.	Claims 2, 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsirkin, Yang, McRae and Colbert in further view of Durrant et al. (U.S. Publication 2013/0282776) (Durrant hereinafter).
14.    	As per claim 2, Tsirkin, Yang, McRae and Colbert teach the system of claim 1.  Tsirkin, Yang, McRae and Colbert do not explicitly disclose but Durrant discloses wherein the first file request includes an identifier of an identified part of the first file to be accessed, and the filesystem daemon is configured to: retrieve a segment of the first file that includes the identified part; and send the segment to the guest [“When the file system call is a read command, the results may include all or a portion of the read data, e.g., streamed through shared memory 531 as data is retrieved by daemon 505 and received by proxy driver 515. After the file system call is completed by either daemon 505 or file system 513, in step 721 proxy driver 515 responds to the entity from which the original file system call was received in step 709,” ¶ 0076].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang, McRae, Colbert and Durrant available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin, Yang, McRae and Colbert to include the capability of managing access to file segments as taught by Durrant, thereby providing a mechanism to enhance system efficiency by facilitating targeted access to needed data.
15.    	As per claim 3, Tsirkin, Yang, McRae, Colbert and Durrant teach the system of claim 2.  Durrant further teaches wherein the segment is transferred via a second filesystem queue [“Like a syscall, a hypercall is synchronous, but the return path from the hypervisor to the domain may use event channels. An event channel is a queue of asynchronous notifications, and notify of the same sorts of events that interrupts notify on native hardware. An event channel may be used, e.g., by each domain to notify the other domain when there is new data written to shared memory for the other domain to retrieve,” ¶ 0072].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang, McRae, Colbert and Durrant available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin, Yang, McRae and Colbert to include the capability of managing access to file segments as taught by Durrant, thereby providing a mechanism to enhance system efficiency by facilitating targeted access to needed data.
16.    	As per claim 9, Tsirkin, Yang, McRae and Colbert teach the system of claim 1.  Tsirkin, Yang, McRae and Colbert do not explicitly disclose but Durrant discloses wherein the first filesystem queue is accessible to a supervisor of a host of the guest [“Like a syscall, a hypercall is synchronous, but the return path from the hypervisor to the domain may use event channels. An event channel is a queue of asynchronous notifications, and notify of the same sorts of events that interrupts notify on native hardware. An event channel may be used, e.g., by each domain to notify the other domain when there is new data written to shared memory for the other domain to retrieve,” ¶ 0072].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang, McRae, Colbert and Durrant available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin, Yang, McRae and Colbert to include the capability of managing access to file segments as taught by Durrant, thereby providing a mechanism to enhance system efficiency by facilitating targeted access to needed data.
17.        As per claim 17, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 2 above.
18.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsirkin, Yang, McRae and Colbert in further view of Sechrest et al. (U.S. Publication 2006/0294049) (Sechrest hereinafter).
19.    	As per claim 4, Tsirkin, Yang, McRae and Colbert teach the system of claim 1.  Yang further teaches wherein the first filesystem queue is a low priority queue and a second filesystem queue is a high priority queue [“the I/O request server 126 may use the priorities in different manners to process higher priority virtual submission queues at a higher frequency than virtual submission queues having a lower priority,” ¶ 0039].
          Tsirkin, Yang, McRae and Colbert do not explicitly disclose but Sechrest discloses wherein low priority queues handle file content requests and high priority queues handle at least one of instructional requests and metadata requests [“low priority I/O requests are used for accessing documents to be indexed and for writing information into the index, while higher priority requests are used for I/O requests to access the index in response to queries from a user,” ¶ 0004; “system 100 includes user processes 102-1 through 102-N, a file system 104 that supports high and low priority I/O requests (e.g., using a high priority I/O request queue 106 and a low priority I/O request queue 108), and a datastore 110 (e.g., a disk drive) that can be used to store documents to be indexed for searching purposes,” ¶ 0014; “filtering subsystem 214 retrieves documents from document datastore 206 and processes the documents to extract the data needed by low priority I/O indexing subsystem 212 to build the index.  Filtering subsystem 214 reads the content and metadata from each document obtained from document datastore 206 and from the documents extracts words that users can search for in the documents using query subsystem,” ¶ 0023].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang, McRae, Colbert and Sechrest available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin, Yang, McRae and Colbert to include the capability of managing prioritized access to storage as taught by Sechrest, thereby providing a mechanism to enhance system efficiency by facilitating prioritized access to needed data.
20.        As per claim 13, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 4 above.
21.	Claims 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsirkin, Yang, McRae, Colbert and Sechrest in further view of Barrows (U.S. Publication 2018/0131583) (Barrows hereinafter).
22.    	As per claim 5, Tsirkin, Yang, McRae, Colbert and Sechrest teach the system of claim 4.  Tsirkin, Yang, McRae and Colbert do not explicitly disclose but Barrows discloses wherein a second file request, which is a file content request, is received by the filesystem daemon via the first filesystem queue, and the filesystem daemon is configured to: retrieve a second file from the host memory in response to the second file request; begin loading the second file into the first filesystem queue for access by the guest; receive a cancellation request via the second filesystem queue; and responsive to receiving the cancellation request, stop loading the second file into the first filesystem queue [“the request comprises a first service request, and the method further comprises retrieving, by one of the plurality of provisioner nodes from the message queue, a second message comprising a second service request, the second service request comprising a request to deprovision the provisioned service instance; and stopping, in response to the second service request, the provisioned service instance,” ¶ 0069].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang, McRae, Colbert, Sechrest and Barrows available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin, Yang, McRae, Colbert and Sechrest to include the capability of managing access to storage as taught by Barrows, thereby providing a mechanism to enhance system efficiency by facilitating optimal use of system resources.
23.        As per claim 14, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 5 above.
24.        As per claim 15, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.
25.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsirkin, Yang, McRae, Colbert and Sechrest in further view of Beck (U.S. Publication 2008/0010284) (Beck hereinafter).
26.    	As per claim 6, Tsirkin, Yang, McRae, Colbert and Sechrest teach the system of claim 4.  Tsirkin, Yang, McRae, Colbert and Sechrest do not explicitly disclose but Beck discloses wherein a metadata request to retrieve metadata related to a second file is received by the filesystem daemon via the second filesystem queue while the filesystem daemon is handling the first file request, and the metadata is provided to the guest before access to the first file is provided to the guest [“method of operating a cluster of computer system nodes sharing direct read/write access to storage devices via a storage area network, comprising: requesting a token by a client node from a metadata server node for a file prior to performing a required access to the file,” cl. 24].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang, McRae, Colbert, Sechrest and Beck available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin, Yang, McRae, Colbert and Sechrest to include the capability of managing prioritized access to metadata as taught by Beck, thereby providing a mechanism to enhance system efficiency by facilitating prioritized access to needed data.
27.        As per claim 16, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.
28.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsirkin, Yang, McRae and Colbert in further view of Kumar et al. (U.S. Publication 2019/0370050) (Kumar hereinafter).
29.    	As per claim 7, Tsirkin, Yang, McRae and Colbert teach the system of claim 1.  Tsirkin, Yang, McRae and Colbert do not explicitly disclose but Kumar discloses wherein the storage controller is a component of one of (i) a guest memory device in the guest and (ii) a driver of the guest memory device, the first file request is a file content request to access a contents of the first file stored in the guest memory device, and wherein the guest memory device is configured to provide access to files stored in the host memory [“a guest application (e.g., App 142) executing on processing device 100 may provide an I/O device 160 with GVAs (guest virtual addresses). When the I/O device 160 requests a memory access, the guest virtual addresses may be translated by the IOMMU 150 to corresponding host physical addresses (HPA) to access the memory, and the host physical addresses may be provided to the memory controller 120 for access,” ¶ 0039].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang, McRae, Colbert and Kumar available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin, Yang, McRae and Colbert to include the capability of managing guest access to storage as taught by Kumar, thereby providing a mechanism to enhance system efficiency by arbitrating access to fixed system resources.
30.    	As per claim 8, Tsirkin, Yang, McRae and Colbert teach the system of claim 7.   Tsirkin further teaches wherein the guest memory device appears to applications executing on the guest as a physical storage device [“The memory 106 may be divided into units referred to as pages. A page is a specified amount of contiguous memory that represents the smallest unit in which an operating system allocates for various purposes. A page of memory is a set range of addresses to which data can be stored. The operating system may swap pages from working memory to longer term storage such as a non-volatile storage. The pages in host memory correspond to Host Physical Addresses (HPAs) 120. The HPAs 120 may be allocated for use by the host machine 102, the hypervisor 108, or one of the virtual machines 110,” ¶ 0021].
31.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin, Yang, McRae and Colbert in further view of Nimmagadda et al. (U.S. Publication 2012/0284712) (Nimmagadda hereinafter).
32.    	As per claim 18, Tsirkin, Yang, McRae and Colbert teach the system of claim 12.  Tsirkin, Yang, McRae and Colbert do not explicitly disclose but Nimmagadda discloses wherein the guest memory device appears to be a peripheral component interconnect device to applications on the guest [“The virtual devices assigned to a virtual machine, will appear as a PCI device in the virtual machine.” ¶ 0237].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Tsirkin, Yang, McRae, Colbert and Nimmagadda available before the effective filing date of the claimed invention, to modify the capability of dynamic virtual machine function enabling as disclosed by Tsirkin, Yang, McRae and Colbert to include the capability of managing access to storage as taught by Nimmagadda, thereby providing a mechanism to enhance system efficiency by facilitating virtual access to physical system resources.
Response to Arguments
33.	Applicant’s arguments have been carefully considered but are not persuasive.  As is noted above, Colbert discloses VM migration where metadata is passed from the source host to a destination host prior to swap file access, suggesting that the swap file mapping occurs prior to loading.
Conclusion
34.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193